DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments made to the specification and claims filed on 01/27/2022 have been accepted and entered.

Allowable Subject Matter
3.	Claims 1-6, 9-16 and 19-21 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
	Applicant’s arguments received 01/27/2022 with respect to the rejection under 35 USC §101 are considered persuasive. The examiner agrees that the instant independent claim 1 or 11 as a whole integrates the recited judicial exception into a “practical application” of the exception under the 2019 PEG (now been incorporated into MPEP 2106). The corresponding rejection is therefore withdrawn.
The primary reason for the allowance of claims 1-6, 9-16 and 19-21 is the inclusion of the limitations: wherein the comparison further comprises: receiving a selection of a primary variable of the digital rule; receiving a selection of a secondary variable of the digital rule; receiving a selection of a first operator of the digital .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862         

/TOAN M LE/Primary Examiner, Art Unit 2864